Filed 1/28/14




                          CERTIFIED FOR PUBLICATION

                IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                              FIFTH APPELLATE DISTRICT

PROTECT AGRICULTURAL LAND,
                                                                 F066544
   Plaintiff and Appellant,
                                                         (Super. Ct. No. 673680)
   v.

STANISLAUS COUNTY LOCAL AGENCY                                 OPINION
FORMATION COMMISSION,

   Defendant and Respondent;

CITY OF CERES,

   Real Party in Interest and Respondent.



        APPEAL from a judgment of the Superior Court of Stanislaus County. William
A. Mayhew, Judge.
        Law Office of Rose M. Zoia and Rose M. Zoia for Plaintiff and Appellant.
        John P. Doering, County Counsel, William Dean Wright and Thomas Boze,
Deputy County Counsel, for Defendant and Respondent.
        Meyers, Nave, Riback, Silver & Wilson, Edward Grutzmacher; and Michael L.
Lyions for Real Party in Interest and Respondent.
                                        -ooOoo-
                                   INTRODUCTION
      Plaintiff Protect Agricultural Land (PAL) filed a petition for writ of mandate to
challenge the decision by the Stanislaus County Local Agency Formation Commission
(Stanislaus LAFCO) to approve the application submitted by real party in interest City of
Ceres (City) for the West Landing Specific Plan Reorganization. PAL alleged the
approval of modifications to City’s sphere of influence and the approval of the
annexation of 960 acres violated the California Environmental Quality Act (CEQA) and
the Cortese-Knox-Hertzberg Local Government Reorganization Act of 2000
(Reorganization Act).1
      Defendants Stanislaus LAFCO and City filed a demurrer, contending that (1)
Government Code section 561032 requires challenges to a local agency formation
commission’s (LAFCO) approval of an annexation and a change in a sphere of influence
be brought as a “reverse validation action” and (2) PAL failed to comply with the
summons and publication procedures required by the statutes governing validation
actions—Code of Civil Procedure section 860 et seq. The trial court treated the demurrer
as a motion for judgment on the pleadings and granted the motion without leave to
amend. PAL filed this appeal.
      We interpret section 56103 to mean that lawsuits seeking to set aside (i.e.,
invalidate) a LAFCO approval of an annexation or a change in a sphere of influence—
whether brought under CEQA, the Reorganization Act, or both—are subject to the
procedural requirements applicable to reverse validation actions. In this case, PAL failed
to comply with those procedural requirements. Therefore, pursuant to Code of Civil

1     CEQA is codified at Public Resources Code section 21000, et seq. and the
Reorganization Act (formerly the Cortese-Knox Local Government Reorganization Act
of 1985) is codified at Government Code section 56000 et seq.
2      All further statutory references are to the Government Code unless otherwise
indicated.



                                            2.
Procedure section 863, dismissal of PAL’s action was required “unless good cause for
such failure [wa]s shown.” The trial court determined that good cause for the failure to
comply had not been shown because PAL’s legal research into the applicability of the
procedural requirements was inadequate. Our review of the appellate record shows the
trial court’s express and implied findings regarding good cause are supported by
substantial evidence.
       We therefore affirm the judgment.
                             FACTS AND PROCEEDINGS
       Plaintiff PAL alleges that it (1) is an unincorporated group of citizens who are
residents and property owners within Stanislaus County and (2) was formed for the
purpose of protecting and preserving the environmental resources, including agricultural
resources, located within Stanislaus County.
       The subject matter of this litigation is City’s proposal to expand its territory to the
southwest. The proposed expansion was set forth in the West Landing Specific Plan, a
policy document adopted by City to guide the future growth, land use, infrastructure, and
public service planning and investment in a 960-acre area that, prior to this litigation, was
adjacent to City in an unincorporated part of Stanislaus County. The 960 acres are
bounded by Whitmore Avenue on the north, the Union Pacific Railroad right-of-way on
the east, Service Road on the south, and Ustick Road on the west.
       City acted as the lead agency and prepared an environmental impact report (EIR)
for the West Landing Specific Plan. In June 2011, the Ceres City Council adopted
resolutions certifying the final EIR for the West Landing Specific Plan. The EIR
identified significant environmental impacts that could not be eliminated or mitigated to a
level of insignificance, including impacts to agricultural land. For example, the EIR
stated that (1) the proposal would result in the conversion of approximately 660 acres of
farmland and the development of approximately 187 acres of land currently under
Williamson Act contracts and (2) there were no feasible mitigation measures that would

                                              3.
reduce these impacts to a level of insignificance. The city council adopted a statement of
overriding considerations that included a finding that specific economic, legal, social,
technological and other anticipated benefits of the project outweighed the significant and
unavoidable environmental impacts of the project.
        The city council also adopted resolutions approving the West Landing Specific
Plan and authorizing the submission of an application to Stanislaus LAFCO for the
modification of City’s sphere of influence3 and the annexation of the 960-acre area by
City.
        After City certified the EIR, adopted the statement of overriding considerations
and approved the West Landing Specific Plan, City filed a notice of determination,
triggering the 30-day statute of limitations for CEQA challenges to those actions. (Pub.
Resources Code, § 21167, subd. (c).) PAL did not pursue a CEQA claim within that
limitations period.
        City’s application to Stanislaus LAFCO requested it to (1) adopt a municipal
service review for City, (2) approve the modification to City’s sphere of influence, and
(3) approve the annexation of the 960 acres to City and simultaneous detachment from
the Westport Fire Protection District. For purposes of CEQA, Stanislaus LAFCO acted
as a “responsible agency” in connection with the application. (Pub. Resources Code, §
21069.)
        Stanislaus LAFCO considered City’s application in two parts—the first
concerning the municipal service review and sphere of influence modification and the
second concerning the proposed annexation.

3      A sphere of influence is “a plan for the probable physical boundaries and service
area of a local agency, as determined by the [LAFCO].” (§ 56076.) LAFCOs are
required by statute to “develop and determine the sphere of influence of each city …
within the county and enact policies designed to promote the logical and orderly
development of areas within the sphere.” (§ 56425, subd. (a).)



                                             4.
       In February 2012, Stanislaus LAFCO approved the municipal services review and
sphere of influence modification and adopted findings regarding the environmental
impacts and the statement of overriding considerations, as adopted by the city council.
       In March 2012, Stanislaus LAFCO adopted a resolution approving the proposed
reorganization and annexation and adopting the findings regarding the environmental
impacts and the statement of overriding considerations, as adopted by the city council.
       In April 2012, PAL filed a petition for writ of mandate containing two causes of
action. The first alleged that Stanislaus LAFCO violated CEQA and the second cause of
action alleged Stanislaus LAFCO violate the Reorganization Act. PAL’s prayer for relief
requested that Stanislaus LAFCO be ordered to set aside and void its approvals of the
project and comply with applicable law prior to further consideration of the project.
Within 60 days of the filing of its petition, PAL had not filed proof that it completed the
publication and other notice requirements applicable to reverse validation actions.
       In August 2012, defendants filed notice of a demurrer and motion to strike that
asserted PAL’s petition failed to state facts sufficient to constitute a cause of action.
Defendants contended that, pursuant to section 56103, a lawsuit to set aside the approvals
issued by Stanislaus LAFCO must be brought in accordance with the statutes governing
validation actions, and that PAL’s failure to comply with the publication of summons
procedures deprived the court of jurisdiction to hear the claims.
       In September 2012, the trial court held a hearing on the demurrer and motion to
strike. After the hearing, the court filed a written ruling that stated the demurrer and
motion to strike were untimely and the court, in an exercise of its discretion, would deem
the demurrer and motion to strike to be a motion for judgment on the pleadings. The
court granted the motion without leave to amend. The court reasoned that it did not have
jurisdiction to overturn a completed annexation because PAL’s petition did not name “all
persons interested” in the area subject to annexation or timely comply with the service
requirements applicable to reverse validation actions. The court found no good cause

                                              5.
under Code of Civil Procedure sections 473 or 863 for PAL’s failure to comply with the
procedure applicable to reverse validation actions. To support this determination, the
court specifically found that the legal research of PAL’s counsel on these procedural
issues was inadequate. In addition, the court overruled PAL’s objections to declarations
submitted by defendants and granted defendants’ request for judicial notice.
       In November 2012, the trial court filed a judgment disposing of all claims in
PAL’s petition for writ of mandate. PAL thereafter filed a notice of appeal.
                                       DISCUSSION
I.     STANDARD OF REVIEW
       The trial court treated defendants’ demurrer and motion to strike as a motion for
judgment on the pleadings. Motions for judgment on the pleadings are authorized by
Code of Civil Procedure section 438 and may be made on the grounds that the court lacks
jurisdiction of the subject of the cause of action or the pleading does not state facts
sufficient to constitute a cause of action. (Code Civ. Proc., § 438, subd. (c)(1)(B).)
       Appellate courts review the grant of a motion for judgment on the pleadings by
applying the same rules that govern review of an order sustaining a general demurrer.
(Smiley v. Citibank (1995) 11 Cal.4th 138, 146.) In each context, appellate courts
independently determine whether a cause of action has been stated. (Mendoza v.
Continental Sales Co. (2006) 140 Cal.App.4th 1395, 1401.)
       In Committee for Green Foothills v. Santa Clara County Bd. of Supervisors (2010)
48 Cal.4th 32 (Committee for Green Foothills), the California Supreme Court indicated
that a demurrer to a cause of action alleging a violation of CEQA was subject to the same
standard of review that applies to general demurrers raised in other types of lawsuits.
Specifically, the Supreme Court stated that appellate review of an order sustaining a
demurrer involved a de novo examination of the pleading to determine whether the facts
alleged were sufficient to state a cause of action under any legal theory, such facts being



                                              6.
assumed true for purposes of review. (Id. at p. 42.) “We may also consider matters that
have been judicially noticed.” (Ibid.)
       We will apply the foregoing standards to both the cause of action alleging CEQA
violations and the cause of action alleging violations of the Reorganization Act.
II.    PAL’s CLAIM UNDER THE REORGANIZATION ACT
       A.     Background
              1.     Reorganization Act
       The Reorganization Act was enacted to encourage planned, well-ordered, efficient
urban development patterns with appropriate consideration of preserving open-space and
prime agricultural lands within those patterns and to discourage urban sprawl. (§ 56001;
Sierra Club v. San Joaquin Local Agency Formation Com. (1999) 21 Cal.4th 489, 495.)
The Reorganization Act includes a legislative finding that “the logical formation and
determination of local agency boundaries is an important factor” in achieving these goals.
(§ 56001.) The Legislature declared that the policy underlying the act “should be
effected by the logical formation and modification of the boundaries of local agencies,
with a preference granted to accommodating additional growth within, or through the
expansion of, the boundaries of local agencies which can best accommodate and provide
necessary governmental services and housing for persons and families of all incomes in
the most efficient manner feasible.” (§ 56001.)
              2.     LAFCO
       LAFCOs are a means used to achieve the purposes and policies of the
Reorganization Act. (See §§ 56027, 56301 [purposes of a LAFCO].) They are
administrative bodies created by the Legislature to oversee urban development.
(Community Water Coalition v. Santa Cruz County Local Agency Formation Com.
(2011) 200 Cal.App.4th 1317, 1324.) Each county in California is required to have a




                                            7.
LAFCO. (§ 56325; Hofman Ranch v. Yuba County Local Agency Formation Com.
(2009) 172 Cal.App.4th 805, 810.)
        The powers and duties given to LAFCOs are intended to be exercised in a manner
that encourages the orderly formation and extension of local government services, while
balancing the competing needs for affordable housing, economic opportunities and
preservation of natural resources.4 (§ 56301; Hofman Ranch v. Yuba County Local
Agency Formation Com., supra, 172 Cal.App.4th at p. 810.) As relevant in this appeal, a
LAFCO’s statutory authority includes the power to approve or disapprove (1) petitions
for annexation, (2) proposals for changes of organization or reorganization, and (3)
requests by cities for an amendment to their sphere of influence. (§§ 56375, 56428, subd.
(e).)
              3.     Lawsuits Challenging LAFCO Determinations
        A LAFCO annexation determination is quasi-legislative and, before the
annexation is completed (i.e., final), may be challenged by a petition for a writ of
ordinary mandamus brought under Code of Civil Procedure section 1085. (Sierra Club v.
San Joaquin Local Agency Formation Com., supra, 21 Cal.4th 489, 495; Bozung v. Local
Agency Formation Com. (1975) 13 Cal.3d 263, 272 [mandamus will lie to challenge an
annexation before it is final] (Bozung).)
        Once a LAFCO annexation determination is completed, however, its validity may
be challenged only by an in rem proceeding under the validating statutes or by a quo
warranto proceeding filed by the Attorney General. (Hills for Everyone v. Local Agency
Formation Com. (1980) 105 Cal.App.3d 461, 466 (Hills for Everyone).) Currently, the
requirement for the use of a validating action is set forth in section 56103, which
provides:

4      The natural resources that are part of this balancing process include “open-space
and prime agricultural lands.” (§ 56301; see § 56001.)



                                             8.
       “An action to determine the validity of any change of organization,
       reorganization, or sphere of influence determination completed pursuant to
       this division shall be brought pursuant to Chapter 9 (commencing with
       Section 860) of Title 10 of Part 2 of the Code of Civil Procedure.”5
       Code of Civil Procedure section 860 provides that a public agency may test the
legal validity of certain of its acts by filing an in rem validation action within 60 days. If
the public agency does not pursue a validation action, Code of Civil Procedure section
863 authorizes any interested person to file a reverse validation action to challenge the
validity of the public agency’s acts. (Robings v. Santa Monica Mountains Conservancy
(2010) 188 Cal.App.4th 952, 960.) In a reverse validation action, the summons must be
(1) in the prescribed form, (2) directed to all persons interested in the matter and to the
public agency, and (3) published for the period and in the manner required by statute.
(Code Civ. Proc., § 863; Environmental Coalition of Orange County, Inc. v. Local
Agency Formation Com. (1980) 110 Cal.App.3d 164, 170.) If the person bringing the
reverse validation action fails to complete publication and file proof thereof within 60
days from the filing of his or her complaint or petition, the lawsuit shall be dismissed
“unless good cause for such failure is shown by the interested person.” (Code Civ. Proc.,

5      Because Bozung and Hills for Everyone were decided in 1975 and 1980,
respectively, we note that the requirement in section 56103 was adopted in 1985 and is
derived from former sections 35005 and 56008.
       Former section 56008 provided: “An action to determine the validity of a change
of organization or a reorganization may be brought pursuant to Chapter 9 (commencing
with Section 860) of Title 10, Part 2 of the Code of Civil Procedure.” (Stats. 1965, ch.
2043, § 2, p. 4673.) Section 56103 uses similar language, except that it includes changes
to a sphere of influence and replaces the word “may” with “shall.”
        Former section 35005 was part of the Municipal Organization Act of 1977 and
was the provision referenced by the court in Hills for Everyone, supra, 105 Cal.App.3d at
pages 465 through 467. That provision stated: “An action to determine the validity of
any city incorporation, municipal reorganization, or any city change of organization
completed pursuant to this part shall be brought pursuant to Chapter 9 (commencing with
Section 860) of Title 10 of Part 2 of the Code of Civil Procedure.” (Stats. 1977, ch. 1253,
§ 9, p. 4694.)



                                              9.
§ 863; see Environmental Coalition of Orange County, Inc. v. Local Agency Formation
Com., supra, at p. 170.)
       In Katz v. Campbell Union High School Dist. (2006) 144 Cal.App.4th 1024, 1028,
the court set forth the following overview of validation and reserve validation actions:

       “A validation action is ‘in the nature of a proceeding in rem.’ ([Code Civ.
       Proc.,] § 860.) The form of the summons and the manner of service are
       statutorily prescribed. Jurisdiction of ‘all interested persons’ is had by
       publishing a summons for the time provided by Government Code section
       6063. ([Code Civ. Proc.,] § 861.) The summons must contain a notice that
       written answers to the complaint may be filed ‘not later than the date
       specified in the summons, which date shall be 10 or more days after the
       completion of publication of the summons.’ ([Code Civ. Proc.,] § 861.1.)
       Jurisdiction ‘shall be complete after the date specified in the summons.’
       ([Code Civ. Proc.,] § 862.) In a reverse validation action, if the interested
       person ‘fails to complete the publication ... and to file proof thereof in the
       action within 60 days from the filing of his complaint, the action shall be
       forthwith dismissed on the motion of the public agency unless good cause
       for such failure is shown by the interested person.’ ([Code Civ. Proc.,] §
       863.)”
       B.     Contentions and Issues
       In this appeal, PAL acknowledges that (1) its cause of action under the
Reorganization Act is subject to the procedural requirements that apply to reverse
validation actions and (2) it did not comply with the requirements regarding the summons
and its publication. As a result, PAL’s claim that the trial court abused its discretion is
limited to the court’s refusal to (1) treat PAL’s Reorganization Act claim as a reverse
validation action and (2) allow PAL to complete the summons and publication procedure
required by statute. In particular, PAL argues it should be excused for its erroneous
handling of the summons because it made the showing of “good cause” required by Code
of Civil Procedure section 863. Defendants disagree, contending that PAL did not
demonstrate good cause for its failure to comply with the requirements applicable to a
reverse validation action and, in any event, PAL cannot cure its failure to publish the
summons because the 60-day period to do so has long passed.

                                             10.
       The trial court addressed the issue of good cause in its September 2012 written
ruling, which stated: “Court finds no good cause under Code of Civil Procedure §§ 473
or 863. The legal research by [PAL’s] counsel was inadequate.”
       C.     Good Cause Requirement
       In City of Ontario v. Superior Court (1970) 2 Cal.3d 335, the California Supreme
Court addressed the meaning of the good cause requirement in Code of Civil Procedure
section 863 and concluded that the test for what constitutes good cause for relief from
default under Code of Civil Procedure section 473 also governs a claim of good cause
under section 863. (City of Ontario, supra, at p. 345.) Thus, the court equated good
cause with excusable neglect.
       The court observed that some, but not all, mistakes of law are excusable and thus
provide good cause for relief. (City of Ontario, supra, 2 Cal.3d at pp. 345-346.) On the
one hand, the court noted that it was settled that an honest and reasonable mistake of law
on a complex and debatable issue is excusable and constitutes good cause for relief. (Id.
at p. 345.) Thus, attorneys are not expected to be omniscient. (Id. at p. 346.) On the
other hand, the court referenced the rule that a mistake of law does not require relief as a
matter of law. (Ibid.) Consistent with these parameters, the court stated:

       “‘“The issue of which mistakes of law constitute excusable neglect presents
       a fact question; the determining factors are the reasonableness of the
       misconception and the justifiability of lack of determination of the correct
       law. [Citation.] Although an honest mistake of law is a valid ground for
       relief where a problem is complex and debatable, ignorance of the law
       coupled with negligence in ascertaining it will certainly sustain a finding
       denying relief.” [Citation.]’ [Citation.]” (City of Ontario, supra, 2 Cal.3d
       at p. 346.)
       Because our Supreme Court has identified the question of good cause relating to a
mistake of law as presenting a question of fact, we will review the trial court’s finding
under the substantial evidence standard.




                                             11.
       We recognize that appellate courts generally review a trial court’s determination
regarding good cause under Code of Civil Procedure section 863 using the abuse of
discretion standard. (E.g., Katz v. Campbell Union High School Dist., supra, 144
Cal.App.4th at p. 1031.) The abuse of discretion standard, however, calls for varying
levels of deference depending on the aspect of the trial court’s ruling under review.
(Haraguchi v. Superior Court (2008) 43 Cal.4th 706, 711; In re Marriage of Walker
(2012) 203 Cal.App.4th 137, 146.) In particular, the trial court’s findings of fact will be
upheld if supported by substantial evidence and its resolution of questions of law are
subject to independent (i.e., de novo) review. (Haraguchi v. Superior Court, supra, at pp.
711-712.)
       D.      Analysis of Trial Court’s Finding of No Good Cause
       The trial court found that, for purposes of Code of Civil Procedure section 863, no
“good cause” existed for PAL’s failure to comply with the summons and publication
requirements applicable to a reverse validation action. The court explicitly stated that the
legal research of PAL’s counsel was inadequate.
       The trial court’s finding regarding counsel’s legal research was made to address a
point raised in the declaration of PAL’s attorney. The declaration stated that, prior to
filing the action, the attorney consulted the chapter dedicated to LAFCOs in Curtin &
Talbert, California Land Use and Planning Law (2006) and nothing in that chapter
mentioned the need to challenge actions by LAFCOs via the validation procedures. The
declaration does not mention other legal research, thus implying that the attorney relied
on a single treatise.
       Defense counsel submitted a declaration stating that the California LAFCO
produces a guide to the Reorganization Act (i.e., the operating statute for LAFCOs
throughout the state) and makes the most recent version of that guide (November 2011)
available over the internet. The declaration asserts the guide is easily found by



                                            12.
conducting a Google search of the “Cortese-Knox-Hertzberg Local Government
Reorganization Act.” The declaration further asserts that the guide is useful because it
(1) has an index that links topics with the appropriate statute and (2) contains notes
describing the importance of each statute. The declaration attached some pages from the
guide, including the page that contained the text of section 56103 with the note, “Action
to determine validity of any change.”
          In addition, defense counsel cites Hills for Everyone, supra, 105 Cal.App.3d 461,
to demonstrate that existing case law had discussed the need to comply with the
validation action statutes when challenging the validity of an annexation. In that case, the
court concluded that an unincorporated association could test the validity of a completed
municipal annexation “only by an in rem proceeding under the validating statute or by a
quo warranto proceeding.” (Id. at p. 466.) Because the unincorporated association filed
its petition for writ of mandate without preparing, publishing and serving the summons
required by Code of Civil Procedure section 863, the trial court granted defendants’
motion for summary judgment, which the appellate court affirmed. (Hills for Everyone,
supra, at pp. 465, 470.)
          Besides the case law and treatises addressed in the appellate briefing, we note that
other secondary authorities indicate that challenges to certain LAFCO decisions must be
pursued as reverse validation actions. (See 2 Cal. Land Use Practice (Cont.Ed.Bar 2013)
Land Use Litigation, §§ 21.53-21.74, pp. 21-44 to 21-63 (rev. 9/13) [validation actions];
5 Manaster & Selmi, Cal. Environmental Law & Land Use Practice (2013) § 73.16, pp.
73-59 to 73-61 [judicial review of annexation/boundary issues]; see also, 2 Kostka &
Zischke, Practice Under the Cal. Environmental Quality Act (Cont.Ed.Bar 2d ed. 2013)
§§ 23.39, 23.146-23.151, pp. 1179, 1180, 1297-1300, (rev. 3/13) [CEQA claims brought
as validation actions].) Indeed, a “practice tip” for litigants who challenge an annexation
states:



                                               13.
       “Follow Procedural Requirements of Validation Actions. Plaintiffs
       must take care to follow the procedural requirements of validation actions,
       or their challenges may be dismissed.” (5 Manaster & Selmi, Cal.
       Environmental Law & Land Use Practice, supra, § 73.16[2], p. 73-61.)
       Another practice guide includes a table that lists the types of approvals that must
be challenged by use of a validation action. (2 Cal. Land Use Practice, supra, Land Use
Litigation, § 21.54, p. 21-45, (rev. 9/13).) The list of approvals includes:

       “Any change of organization, reorganization, or sphere of influence
       determination completed under the Cortese-Knox-Hertzberg Local
       Government Reorganization Act of 2000 (Govt C §§56000-57550).” (2
       Cal. Land Use Practice, supra, Land Use Litigation, § 21.54, p. 21-45, (rev.
       9/13).)
       In addition, a frequently cited practice guide on CEQA asserts that “the
requirement that a CEQA challenge to a LAFCO determination be brought as a validating
action applies to most LAFCO proceedings.” (2 Kostka & Zischke, Practice Under the
Cal. Environmental Quality Act, supra, § 23.151, p. 1301, (rev. 3/13).) The practice
guide restates its conclusion as follows: “In certain instances, CEQA claims must be
brought under the validating action statutes.… Some of the types of approvals that must
be challenged as a validating action are approvals by local agency formation
commissions (LAFCOs) .…” (Id., § 23.39, p. 1180.)6
       Based on the foregoing, we conclude that the trial court’s finding of inadequate
legal research is supported by the evidence in the record and our own independent
research. Therefore, the court’s ultimate finding of no good cause does not constitute an
abuse of discretion. Consequently, we will affirm the trial court’s decision to dismiss
PAL’s cause of action under the Reorganization Act.


6      This practice guide on CEQA is referenced to show that an attorney’s research
into bringing a CEQA claim against a LAFCO might have led that attorney to section
56103 and the requirement that lawsuits against a LAFCO be brought as reversal
validation actions.



                                             14.
III.   CEQA VIOLATIONS
       A.     Contentions of the Parties
       Defendants contend that PAL’s CEQA cause of action also is barred by PAL’s
failure to comply with the publication and summons requirements of the validation
statutes. (§ 56103; Code Civ. Proc., § 863.) In response, PAL contends: “There is no
law that requires CEQA claims to be brought pursuant to the validation statutes, even if
the CEQA claim is made in a petition for writ of mandate that also contains a validation
law claim.” We disagree with PAL’s position.
       B.     Applicability of Reverse Validation Procedures
              1.     Nature of PAL’s CEQA Claim
       Paragraph 1 of PAL’s petition alleges that Stanislaus LAFCO “adopted a
Municipal Service Review for the City of Ceres, approved modification to the City’s
Sphere of Influence, and approved an annexation of land to the City and simultaneous
detachment of the Westport Fire Protection District.” Immediately after this allegation,
the petition stated: “PAL challenges the adoption of the Sphere of Influence and the
approval of the annexation (the project) in violation of [CEQA] and the [Reorganization
Act] .…” The prayer for relief in the petition requests the issuance of a writ of mandate
ordering Stanislaus LAFCO “to set aside and void its approvals of the project and to
comply with all provisions of CEQA” and other applicable law prior to further
consideration of the project.
       These allegations clearly demonstrate that PAL’s CEQA claim is an attack that
seeks to set aside (i.e., declare void) Stanislaus LAFCO’s approval of an annexation and
a change in a sphere of influence. PAL’s appellate briefing further confirms that it is
pursuing the CEQA claim to invalidate these approvals. In reference to its CEQA claim,
PAL argues: “The project approval must be set aside.” Therefore, the CEQA claim is a
challenge to the validity of Stanislaus LAFCO’s determination regarding the annexation
and the change in the sphere of influence and, consequently, qualifies as an “action to


                                            15.
determine the validity of any change of organization, reorganization, or sphere of
influence determination completed pursuant to [the Reorganization Act]” for purposes of
section 56103. Accordingly, section 56103 applied to PAL’s CEQA claims and required
PAL to comply with the statutes governing validation actions. (See Code Civ. Proc.,
§ 860.)
       Based on the foregoing interpretation, we reject PAL’s contention that there is no
law that its CEQA claim must be brought pursuant to the validation statutes. Section
56103 is the law that imposes this requirement. (2 Kostka & Zischke, Practice Under the
Cal. Environmental Quality Act, supra, § 23.151, p. 1300, (rev. 3/13).) This conclusion
of law can be generalized as follows: Section 56103 applies to CEQA claims that seek to
invalidate a LAFCO’s approval of an annexation or a modification of a sphere of
influence and, therefore, the procedures applicable to a reverse validation action apply to
those particular types of CEQA claims against a LAFCO.7
              2.     Case Law
       PAL also asserts that the cases cited by defendants are inapposite. PAL, however,
does not discuss Hills for Everyone, supra, 105 Cal.App.3d 461. In that case, an
unincorporated association filed a petition for writ of mandate to compel Orange
County’s LAFCO to set aside its approval of an annexation of territory by the City of
Yorba Linda. (Id. at p. 463.) The association alleged the LAFCO (1) violated CEQA and
(2) violated the Knox-Nisbet Act8 by failing to consider the factors set forth in that act
before approving the project. (Hills for Everyone, supra, at p. 463.) The defendants


7       We do not address the legal issue whether CEQA claims that seek a lesser form of
relief from a LAFCO’s annexation or sphere of influence decision are subject to section
56103.
8       The Knox-Nisbet Act, a predecessor of the Reorganization Act, provided for the
creation of a LAFCO in each county and defined the purposes and powers of LAFCOs.
(Hills for Everyone, supra, 105 Cal.App.3d at p. 463, fn. 1.)



                                             16.
moved for summary judgment, contending the validating statute provided the exclusive
means for testing the validity of an annexation completed under the Municipal
Organization Act of 1977 and asserting the association had failed to prepare, publish,
serve and file proof of service of the summons in the form and within the period required
by the validating statute. The defendants argued the undisputed failure to comply with
these procedures required dismissal of the action pursuant to Code of Civil Procedure
section 863. (Hills for Everyone, supra, at pp. 464-465.) The trial court agreed and
granted summary judgment. The appellate court affirmed, concluding that the completed
annexation could be tested only through the validating statute or a quo warranto
proceeding by the Attorney General. (Id. at pp. 469-470.)
       Therefore, Hills for Everyone, supra, 105 Cal.App.3d 461, provides an example of
a case where a plaintiff alleged a LAFCO violated both CEQA and an act similar to the
Reorganization Act and lost both claims because it failed to comply with the
requirements of the validating statute. As a result, the case is precedent for the
proposition that CEQA claims seeking to set aside a LAFCO’s approval of an annexation
must comply with the requirements for reverse validation actions. (See 2 Kostka &
Zischke, Practice Under the Cal. Environmental Quality Act, supra, § 23.39, p. 1180,
(rev. 3/13) [certain CEQA claims must be brought under the validating action statutes];
Code Civ. Proc., § 860 et seq.)
       C.     Other Issues
       Because we have determined that the procedures applicable to reverse validation
actions apply to PAL’s CEQA cause of action against Stanislaus LAFCO and operate as a
bar to that cause of action, we need not decide the issues presented at the next two levels
of analysis. First, we have not decided whether PAL has stated a cause of action under
CEQA by setting forth allegations that track language in California Code of Regulations,
title 14, section 15096, subdivisions (f) through (h) and asserting Stanislaus LAFCO did



                                             17.
not comply with that language. For example, we have not decided whether PAL has
stated a cognizable CEQA claim by alleging that Stanislaus LAFCO’s “findings,
including the Statement of Overriding Considerations, are inadequate and not supported
by substantial evidence in the record.” Second, assuming a CEQA cause of action was
stated, we have not decided the merits of any such claim. (Cf. Woodward Park
Homeowners Assn. v. City of Fresno (2007) 150 Cal.App.4th 683, 719 [city’s finding
regarding one of the overriding considerations was not supported by substantial
evidence].)
                                    DISPOSITION
       The judgment is affirmed. Stanislaus LAFCO and City of Ceres shall recover
their costs on appeal.

                                                              _____________________
                                                                           Franson, J.
WE CONCUR:


 _____________________
Cornell, Acting P.J.


 _____________________
Poochigian, J.




                                           18.